Case 2:20-bk-20007        Doc 448      Filed 03/25/20 Entered 03/25/20 16:59:34              Desc Main
                                      Document      Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


 IN RE:                                                         Chapter 11

 Thomas Health System, Inc., et al.,                            Case No. 20-20007
                                                                      (Jointly Administered)

                         Debtor


                               ORDER DIRECTING
                  THE APPOINTMENT OF PATIENT CARE OMBUDSMAN

          The Court having fully considered the record in this case relative to the appointment of a
 patient care ombudsman (“PCO”) under 11 U.S.C. § 333 and Fed. R. Bankr. P. 2007.2, including
 the Debtor’s report to permit the case to go forward without the appointment of an ombudsman
 [Docket No. 130], the United States Trustee’s (UST) response thereto [Docket No 145], the
 affidavit of Daniel J. Lauffer [Docket No 317], the UST’s supplement to its response [Docket
 No 392], and the Debtor’s response to the UST’s supplement [Docket No 400], does not find that
 the record establishes that the appointment of a PCO is unnecessary under the specific facts of
 this case.


          Accordingly, it is ORDERED that
          1.     The United States Trustee is directed to appoint the PCO pursuant to 11 U.S.C. §
 333(a) in these jointly administered cases.
          2.     The PCO shall perform the duties required of an ombudsman under 11 U.S.C.
 §333(b) and monitor the quality of patient care provided to patients of the Debtor, to the extent
 necessary under the circumstances.
          3.     The PCO shall report to the Court, after notice to parties in interest, at a hearing or

                                                   1
Case 2:20-bk-20007        Doc 448      Filed 03/25/20 Entered 03/25/20 16:59:34              Desc Main
                                      Document      Page 2 of 2


 in writing, regarding the quality of patient care provided to patients of the Debtor. The first
 report shall be made not later than 60 days after the date of the appointment and not less
 frequently than 60-day intervals thereafter. The notice of the report shall be sufficient if filed
 with the Court, provided to any parties in interest requesting notice of such report or other
 pleadings in this case, and by posting the notice at the facility in a place accessible to the patients
 at the facility. A copy of any written report shall be kept at the facility and shall be made
 available to the patients as may be requested.
        4.      If the PCO determines that the quality of patient care provided to patients of the
 Debtor is declining significantly or is otherwise being materially compromised, the PCO shall
 file with the court a motion or a written report, with notice to the parties in interest immediately
 upon making such determination.
        5.      The PCO and his or her representatives shall have access to and may review
 confidential patient records as necessary and appropriate to discharge his or her duties under this
 order, without the need for further court order, consistent with the authority of ombudsmen under
 the Older Americans Act of 1965 and under non-federal laws governing the State Long Term
 Care Ombudsman program.
        6.      The PCO and his or her representatives shall maintain any information obtained
 by them that relates to patients including patient records as confidential information and protect
 the confidentiality of such records as required under applicable non-bankruptcy law and
 regulations including, but not limited to, the Health Insurance Portability and Accountability Act
 of 1996 and the federal HIPAA privacy regulations at 45 Code of Federal Regulations.
        7.      The appointment shall continue until such time as the Debtor is no longer
 operating a health care business, the case is dismissed, or the Court determines that the PCO is
 no longer necessary.



 Prepared by:

 /s/ Gary O. Kinder
  Gary O. Kinder (WV Bar #7732)
 United States Courthouse, Room 2025
 300 Virginia Street, E.
 Charleston, WV 25301
 Telephone: (304) 347-3400

                                                    2
